Case 2:20-cv-00210-AMD-JO Document 20 Filed 05/14/20 Page 1 of 1 PageID #: 83



UNITED STATES DISTRICT COURT                                             Civil Conference
EASTERN DISTRICT OF NEW YORK                                             Minute Order

Before: James Orenstein                                                  Date:            5/14/2020
        U.S. Magistrate Judge                                            Time:            9:30 a.m.

                              Luis Avelar v. Ciampa Management Corp., et al.
                                       20-CV-0210 (AMD) (JO)

Type of Conference: Initial

Appearances: Plaintiff          Nolan K. Klein

               Defendants       Regina E. Faul, Laura E. Longobardi

Scheduling: The next pretrial conference will be held on October 8, 2020, at 9:30 a.m.

Summary: The parties agree that there exist other employees of the defendants who are situated
similarly to the named plaintiff with respect to the asserted wage claims. The parties will submit by
May 28, 2020, a proposed notice to potential opt-in plaintiffs that includes, as needed, competing
proposals for specific portions of the notice as to which the parties disagree. As part of their
submission, I respectfully direct the parties to report whether they believe an early settlement
conference with me or a referral to court-sponsored mediation would be useful. I will enter a
separate case management and scheduling order that reflects, with minor modifications, the
deadlines set forth in the parties' joint discovery plan.

                                                                               SO ORDERED

                                                                                      /s/
                                                                               James Orenstein
                                                                               U.S. Magistrate Judge
